Title: To John Adams from Alden Bradford, 19 June 1820
From: Bradford, Alden
To: Adams, John


				
					Sir,
					Boston June 19th. 1820
				
				I have the honor to transmit you a card of Invitation for celebrating the anniversary of the Declaration of our National Independence, in the establishment of which You performed such a conspicuous and influential part—and of whose disinterested & patriotic services, with those of your associates in this glorious work of freedom, I trust present & future generations will cherish the most grateful & respectful recollections.With great esteem & respect / I have the honor to be / your obt. Servant
				
					Alden BradfordSecy of Commonwth.
				
				
			